Citation Nr: 1540482	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Thereafter, in May 2012 the Board remanded this matter for additional development.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the diabetes claim.

The Veteran seeks service connection for diabetes mellitus, to include as due to herbicide exposure during service.  VA has confirmed that he was stationed on the USS Kitty Hawk (CVA 63) and that this vessel was located in the official waters of the Republic of Vietnam.  The Veteran does not claim and the record does not indicate that the Veteran had in-country service.  In April 2015, the U.S. Court of 
Appeals for Veterans Claims (Court) issued a decision in Gray v. McDonald, 27 Vet. App. 313 (2015), which addresses VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii).  The Court remanded that case for VA to reevaluate its definition of inland waterways.  Because the Veteran here seeks service connection for diabetes mellitus, based on his presence in the official waters of the Republic of Vietnam, the Board finds a remand is necessary to allow the AOJ to readjudicate this matter in the first instance once guidance from the Veterans Benefits Administration (VBA) is issued regarding the classification of inland waterways.

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the Veteran's claim for service connection for diabetes mellitus once VBA issues guidance regarding the classification of inland waterways per the Court's holding in Gray v. McDonald, 27 Vet. App. 313 (2015).

2. After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim for service connection for diabetes mellitus.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




